Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made on the 21 of April 2005.

 

BETWEEN:

 

Ness Technologies, Inc.

A Delaware Corporation

With offices at Kiryat Atidim,

Tel Aviv, Israel (the “Company”)

 

Mr. Ytzhak Edelman

 

Israel (the “Executive”)

 

WHEREAS, the Company desires to employ the Executive as the CFO of the Company
and the Executive is willing to commit himself to be employed by the Company;
and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.                                       Personal Employment Agreement.  This
Employment Agreement is the only agreement, which shall govern the relations
between the Company and the Executive, and shall exclusively determine the
Executive’s terms of employment by the Company.  This Agreement shall be binding
upon the parties, and shall not be subject to any other agreements or
arrangements of any kind.

 

2.                                       Term.  The period of employment of the
Executive by the Company hereunder (the “Employment Period”) shall commence on
June 1, 2005 (the “Effective Date”) and shall end on February 1st, 2007 (the
“Initial Period”), provided, however, that the Employment Period shall
automatically be extended for successive one year periods (each a “Renewal
Period”) unless either of the parties shall give to the other party written
notice of its desire not to so extend the Employment Period no later than six
(6) months prior to the expiration of Initial Period or the Renewal Period, as
the case may be.

 

3.                                       Position and Duties.

 

(a)                                  During the Employment Period, the Executive
shall serve as the Chief Financial Officer of the Company and a member of the
executive management, and in addition will be responsible for M&A and capital
market matters and shall provide to the company such other services reasonably
related to his position, as he shall be requested from time to time by the

 

--------------------------------------------------------------------------------


 

Company. The parties will review the executive’s title and position shall be
upgraded not later then 1.1.2006.

 

(b)                                 The Executive agrees to devote all of his
working time and efforts to the performance of his duties for the Company.

 

(c)                                  The Executive’s services are included among
the positions of management and the positions requiring a special degree of
personal trust and the Company is not able to supervise the number of working
hours of the Executive.  Accordingly, the provisions of the Hours of Work and
Rest Law 1951 will not apply to the Executive and he will not be entitled to any
additional remuneration whatsoever for his work with the exception of that
specifically set out in this Agreement.

 

4.                                       Compensation and Related Matters.

 

(a)                                  Monthly Salary.  As compensation for the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive a monthly salary of 75,000 NIS which
sum shall be adjusted at the time of each payment of the salary in accordance
with the changes in the Israeli Consumer Price Index (basic index published on
May 15th 2005) (the “Monthly Salary”). It is hereby stated that such adjustment
to the CPI shall be deemed to include any incremental cost of living addition to
which the executive may become entitled and that the Executive shall not be
entitled to such additions. Once a year the parties will review the Executive
salary.

 

In any event the executive salary shall not be less then 75,000 NIS.

 

(b)                                 Gross Salary.  The Monthly Salary represents
the Executive’s gross salary, and includes all of the salary components and
various supplements and benefits and/or all supplements under any law and/or
expansion order and/or any special or general collective bargaining agreement
that may apply to the relations between the Company and the Executive.  It is
hereby acknowledged and agreed that all payments to the Executive by the
Company, including, without limitation, the Monthly Salary and other benefits
and payments of any kind, as provided in this Agreement are, unless otherwise
required by law, stated in gross figures, and there shall be deducted therefrom
all relevant taxes and/or charges that shall apply to them, at the time of their
payment, pursuant to any applicable law.

 

(c)                                  Options.  The Executive shall be entitled
to 125,000 options to purchase shares of Common Stock of the Company as shall be
set forth in Exhibit A, in accordance with the terms of the option agreement, in
the form attached hereto as Exhibit A.  It is hereby clarified that such options
shall be at all times subject to the Company’s Employee Share Option Plan and
the applicable provisions of the Israeli Tax Code and any rules and regulations
promulgated thereunder Upon a Change of Control (as this term is defined in the
option plan) all the unvested options shall be vested and exercisable.

 

--------------------------------------------------------------------------------


 

(d)                                 Bonus.  The Executive shall be entitled to a
Bonus equal to 90% - 95% (per the discretion of the Compensation Committee of
the Company’s Board of Directors) of the CEO’S bonus for the relevant year. In
the event that the Company shall employ the Executive only during part of a
fiscal year, the bonus shall be paid in part, in proportion to that part of the
fiscal year during which the Executive was employed hereunder. All bonuses are
gross and subject to tax, payable in NIS and are not part of the Executive
regular salary.

 

(e)                                  Expenses. The Company shall promptly
reimburse the Executive for all reasonable business expenses incurred during the
Employment Period by the Executive in performing services hereunder, including
all expenses of travel and living expenses while traveling on business or at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, including the submission to the Company of
appropriate vouchers or receipts for such expenses.

 

(f)                                    Company Car. The Executive shall be
entitled to the use of a Company car, in accordance with the Company’s policy
and as customary for executives of the Company.  The Company shall pay all
expenses in connection with the car, and shall reimburse the Executive for all
income taxes imposed in connection with his use of the car by way of grossing up
(“GILUM”)

 

(g)                                 Managers Insurance Policy.  During the
Employment Period, the Company shall contribute to an insurance company as part
of a Managers Insurance Policy, which shall be the property of the Company an
amount equal to 131/3% of the Monthly Salary (out of which 5% shall be for
provident funds and 8 1/3% shall serve to cover severance compensation). The
executive shall have the right to allocate the contribution of the
above-mentioned 131/3% between Managers Insurance Policy program and a Pension
fund. In the event due to applicable tax law or regulation, the executive shall
not be entitled to deduct any part of the above mentioned 131/3% contribution,
the executive shall have the right to receive this part of the contribution as
part of his salary (similar to the equivalent treatment of advanced study fund
(“Keren Hishtalmut”). Any tax payable in respect of such contributions to the
insurance company shall be paid by the Executive.  The aforementioned
allocations shall be in lieu of severance pay according to the Severance Pay
Law, 1963. The policy will include irrevocable instructions of the Company for
an automatic transfer of title upon termination of employment for any reason
other than termination by the Company pursuant to Art. 5 (c) (III) below.

 

(h)                                 Disability Insurance.  In addition to the
foregoing, during the Employment Period the Company will bear the cost of
disability insurance with an insurance company, which secures a monthly payment
to the Executive.  In any event the amount paid by the Company for such
insurance shall not exceed 2.5% of the Executive’s gross salary.

 

(i)                                     Advanced Study Fund.  The Company shall,
during the Employment Period, make monthly contributions on behalf of the
Executive to a recognized Advanced Study Fund in an amount equal to 7.5% of the
Executive’s salary. Any tax payable in respect of such contributions to such
fund shall be paid by the Company. In addition

 

--------------------------------------------------------------------------------


 

the Company shall deduct 2.5% from the Executive’s salary which deduction shall
also be paid to such Fund.

 

(j)                                     Vacation.  The Executive shall be
entitled to vacation days and to compensation in respect of earned but unused
vacation days, determined in accordance with the Company’s vacation plan
(currently 24 working days per year that can be aggregated for up to two years
(up to 48 days)[“The Aggregating Period”].  Official state holidays in Israel
shall not be considered as vacation days. Within the Aggregating Period the
company shall not obligate the Executive to leave for vacation including during
the Notice Period.

 

(k)                                  Medical Examination.  The Company shall pay
for one annual medical examination of the Executive, to be performed at a
medical center of the Executive’s choice, provided that the cost of such
examination shall not exceed the cost of a similar examination at the
Tel-HaShomer hospital.

 

(l)                                     Alternative Allocation of Payments.  At
the Executive’s request, the Company shall modify the payments and benefits set
forth in this Section 4 by increasing certain payments and benefits and
decreasing others, in accordance with the Executive’s request, provided,
however, that all such modifications shall not result in any increase to the
overall cost to the Company of the Executive’s employment (including costs in
connection with future entitlements of the Executive or his heirs).

 

(m)                               Daily Newspaper. The Executive shall be
entitled to the “Globes” newspaper and or a daily newspaper on the Company’s
account.

 

(n)                                 Insurance and Indemnification. The company
undertakes to take all necessary steps and actions in order to (1) include the
executive under the directors’ and officers’ insurance policy providing
sufficient insurance coverage and (2) Providing him with full indemnification.
Both insurance and indemnification shall be in full force and effect for the
Term of his employment by the company plus additional seven years.

 

5.                                       Termination.  The Executive’s
employment hereunder may be terminated, in which case the Employment Period
shall end, under the circumstances set forth below:

 

(a)                                   Death.  The Executive’s employment
hereunder shall terminate upon his death.

 

(b)                                  Disability.  If, as a result of the
Executive’s incapacity due to physical or mental illness or injury, the
Executive shall have been absent from the performance of his duties hereunder
for a period of six consecutive months or 180 days within a one year period, the
Company may terminate the Executive’s employment hereunder for “Disability.”

 

(c)                                   Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
Company shall have “Cause” to

 

--------------------------------------------------------------------------------


 

terminate the Executive’s employment hereunder upon the occurrence of any of the
following events:

 

(i)                                     The conviction of the Executive for the
commission of a felony; or

 

(ii)                                  An event constituting a material breach of
this Agreement by the Executive, including, but not limited to, breach by the
Executive of the provisions of Section 3 hereof, that has not been fully cured
within seven (7) days after written notice thereof has been given by the Company
to the Executive; or

 

(iii)                               Serious misconduct by the Executive
(including, but not limited to, breach by the Executive of the provisions of
Section 7 hereof) that is injurious to the Company or its subsidiaries or any
other member of the Group, whether monetarily or otherwise.

 

(d)                                 Termination by the Company. Notwithstanding
the foregoing, the Company may terminate the Executive’s employment during the
Employment Period at any time for any reason whatsoever, subject to a prior
written notice delivered by the Company to the Executive, which shall take
effect as set forth in Section 6(b) (b1) (iv) below.

 

(e)                                  Termination by the Executive .  The
Executive may terminate his employment during the Employment Period hereunder,
subject to a prior written notice delivered by the Executive to the Company,
which shall take effect as set forth in Sections 6(b) (b1) (iv) and 6(b) (b2)
below.

 

6.                                      Termination Procedure.

 

(a)                                  Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive (other than
termination pursuant to Section 5(a) hereof) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 9. 
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable details the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

(b)                                 Date of Termination. (b1) “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is terminated
for Disability pursuant to Section 5(b) above, thirty (30) days after Notice of
Termination, (iii) if the Executive’s employment is terminated pursuant to
Section 5(c), six months after the date of Notice of Termination, except for in
the event of Termination pursuant to Article 5 (c) (iii) above (in which case
the termination will be effective upon delivery of the notice) and (iv) if the
Executive’s employment is terminated pursuant to Section 5(d) eighteen (18)
months after the date of Notice of Termination (v) ) if the Executive’s
employment is terminated pursuant to Section 5  (e) above,six (6) months after
the delivery of Notice of Termination. (b2) Upon a Change of Control or in case
of termination by either party after January 31st, 2007 the notice period under
section (v) will be extended to 18 months. (b3) It is hereby agreed, that until
the Date of Termination employer’s – employee’s relationship shall

 

--------------------------------------------------------------------------------


 

be in full force and effect and to avoid doubt it is hereby specifically
provided that the Executive shall be entitled until the date of termination to
the relevant part of his bonus regarding the above mentioned notice period and
the use of the company’s car.

 

For the purpose of this Section, “Change of Control” shall have – the following
– meanings: (i) as this term is defined in the company’s option plan and (ii)
the replacement of the person currently serving as the Chairman of the Board of
Directors and the replacement of the person currently serving as the President
and CEO.

 

(c)                                  Termination by Company for Cause.  If the
Executive’s employment shall be terminated by the Company for Cause, then the
Company shall pay the Executive his Monthly Salary (at the rate in effect at the
time Notice of Termination is given) and all other unpaid amounts and benefits
through the Date of Termination.  The Executive shall be entitled to amounts
deposited in pension programs for severance pay, except for in the event of
Termination pursuant to Article 5 (c) (iii) above. The Company shall have no
additional obligations to the Executive under this Agreement except as set forth
in this Section 6(c).

 

(d)                                 Deposits to Pension Programs.  Upon the
termination of the Executive’s employment, provided that such termination was
not pursuant to Article 5 (c) (iii) above, the Executive shall be entitled to
all amounts deposited in his favor in pension programs, including payments made
for severance pay.

 

7.                                       Confidential Information;
Noncompetition.

 

(a)                                  Confidential Information.  In consideration
of the Company’s agreements hereunder, and in further consideration of the
benefits accruing to the Executive hereunder, the Executive hereby agrees that
he shall not, directly or indirectly, disclose or use at any time, either during
or subsequent to the Employment Period, any trade secrets or other confidential
information, whether patentable or not, of the Company, its subsidiaries or its
affiliates now or hereafter existing, including but not limited to, any (i)
processes, formulas, trade secrets, innovations, inventions, discoveries,
improvements, research or development and test results, specifications, data and
know-how; (ii) marketing plans, business plans, strategies, forecasts,
unpublished financial information, budgets, projections, product plans and
pricing; (iii) personnel information, including organizational structure,
salary, and qualifications of employees; (iv) customer and supplier information,
including identities, product sales and purchase history or forecasts and
agreements; and (v) any other information (collectively, “Confidential
Information”), of which the Executive is or becomes informed or aware during the
Employment Period, whether or not developed by the Executive, except (A) as may
be reasonably required for the Executive to perform the Executive’s employment
duties with the Company, (B) to the extent such information becomes generally
available to the public through no wrongful act of the Executive, (C)
information which has been disclosed without restriction as a result of a
subpoena or other legal process, after the Company has had the opportunity to
request a suitable protective order for such information, or (D) with the
Company’s prior written authorization.  This covenant shall survive the
termination of the Executive’s employment hereunder for a period of three year
after termination.  The Executive agrees to execute such further agreements
and/or confirmations of the Executive’s obligations to the Company

 

--------------------------------------------------------------------------------


 

concerning non-disclosure of Confidential Information as the Company may
reasonably require from time to time.  Upon termination of the Employment
Period, the Executive shall promptly deliver to the Company all physical and
electronic copies and other embodiments of Confidential Information.

 

(b)                                 Noncompetition Covenant.  The Executive
agrees that at all times during the Employment Period and thereafter until the
first anniversary of the termination or expiration of the Employment Period (the
“Noncompetition Period”), the Executive shall not, except on behalf of the
Company, directly or indirectly, allow his name to be used by or Participate in
any Competitive Business (as each of such terms is defined below).  For purposes
of this Agreement, (A) the term “Participate” means to have any direct or
indirect interest, participation or involvement, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, franchiser, franchisee, creditor, owner, stockholder or
otherwise; provided, however, that the foregoing shall not prevent the Executive
from investing in publicly traded securities issued by any corporation, provided
the holdings thereof by the Executive do not constitute more then five percent
(5%) of outstanding shares so long as the Executive does not have any
participation in the business management of such entity; and (B) the term
“Competitive Business” means any enterprise, venture or proprietorship engaged
in or which proposes to engage in the development, manufacture, sale, licensing
and/or distribution of any information, products and/or services that are the
same as or substantially similar to information, products and/or services
provided (or in development and proposed to be provided) by any business unit or
division within the Company or the Group;

 

(c)                                  Non Solicitation of Employees.  The
Executive recognizes that he will possess confidential information about other
executives and employees of the Company, its subsidiaries and affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with customers of the Company, its
subsidiaries and affiliates.  The Executive recognizes that the information he
will possess about these other employees is not generally known, is of
substantial value to the Company, its subsidiaries and affiliates in developing
their businesses and in securing and retaining customers, and has been and will
be acquired by him because of his business position with the Company, its
subsidiaries and affiliates.  The Executive agrees that, during the Employment
Period and the Noncompetition Period, he will not, directly or indirectly,
solicit or recruit any employee of the Company or its subsidiaries (hereinafter-
the Group) for the purpose of being employed by him or by any competitor of the
Company or of the Group on whose behalf he is acting as an agent, representative
or employee and that he will not convey any such confidential information or
trade secrets about other employees of the Company or the Group to any other
person.

 

(d)                                 Ownership of Developments.  Any invention,
improvement, design, development or discovery conceived, developed, created or
made by Executive alone or with others, during the period of his employment
hereunder and applicable to the business of the Company, whether or not
patentable or registrable, shall become the sole and exclusive property of the
Company.  Executive shall disclose the same promptly and completely to the
Company and shall, during the period of his employment hereunder and at any time
and from time to time hereafter (i) execute all documents requested by the
Company for vesting in the Company the entire right, title and interest in and
to the same, (ii) execute all documents requested by the Company for filing and
prosecuting such applications for patents, trademarks and/or copyrights

 

--------------------------------------------------------------------------------


 

as the Company, in its sole discretion, may desire to prosecute, and (iii) give
the Company all assistance it reasonably requires, including the giving of
testimony in any suit, action or proceeding, in order to obtain, maintain and
protect the Company’s right therein thereto.

 

In the event that the Company is unable to secure the signature of Executive on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, trademark or other similar right, whether due to mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers, as his agent and
attorney in fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, trademarks, or
other rights of protection with the same force and effect as if executed and
delivered by Executive.

 

8.                                       Assignment; Successors.

 

As used in this Agreement, “Company” and “Group” shall mean as defined above and
any successor (whether direct or indirect, by purchase, merger, consolation or
otherwise) to all or substantially all of the business and/or assets of the
Company or the Group or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

This Agreement is a personal contract and, except as specifically set forth
herein, or by law, Executive’s rights and obligations hereunder may not be sold,
transferred, assigned, pledged or hypothecated by Executive.  This Agreement
shall be binding upon Executive, and shall inure to the benefit of his heirs,
executors and administrators, and upon the Company, its successors and assigns.

 

The rights and obligations of the Company hereunder may, in whole or in part, be
sold, transferred or assigned by the Company to any affiliated or successor
corporation; provided, however, that any such transfer will not relieve the
Company of its obligations hereunder.

 

9.                                       Notice.  For the purposes of this
Agreement, notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or (unless otherwise specified) ten (10) days after having been mailed
by certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

 

If to the Company:

Kiryat Atidim,Tel Aviv, Israel Att. Raviv Zoller, CEO&President

 

or to such other address as any party may have furnished to the other in writing
in accordance therewith, except that notices of change of address shall be
effective only upon receipt.

 

--------------------------------------------------------------------------------


 

10.                                 Choice of Law.  This Agreement and the legal
relations between the parties hereto shall be governed by and in accordance with
the laws of the State of Israel.

 

11.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

12.                                 Waiver.  Failure to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such term, covenant or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

 

13.                                 Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and the Company.

 

14.                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.  Upon determination that any term
or other provision is invalid, illegal or incapable of being enforced, this
Agreement shall be modified so as to effect the original intent of the parties
as closely as possible to the fullest extent permitted by applicable law.

 

15.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of the Company or any party
hereto;  Any modifications to this Agreement can only be made in writing signed
by the Executive and an appropriate Company Officer.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

Ness Technologies, Inc.

 

 

 

 

DATE: April 21, 2005

BY:

/s/ RAVIV ZOLLER

 

 

 

Name:

Raviv Zoller

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

/s/ AHARON FOGEL

 

 

 

Name:

Aharon Fogel

 

 

Title:

Chairman of the Board

 

 

 

 

DATE: April 21, 2005

 

/s/ YTZHAK EDELMAN

 

 

 

Ytzhak Edelman

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 


EXECUTIVE OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

NESS TECHNOLOGIES INC.

 

OPTION AGREEMENT

 

Made as of the     day of June, 2005

 

BETWEEN:

Ness Technologies Inc.

 

 

A Delaware Corporation having offices at Kiryat Atidim, Tel Aviv, Israel

 

(hereinafter the “Company”)

 

 

 

 

 

 

 

 

on the one part

 

 

 

 

 

 

AND:

Name Ytzhak Edelman

 

 

 

 

 

I.D. No.

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

(hereinafter the “Optionee”)

 

 

 

 

 

 

 

 

 

on the other part

 

WHEREAS                                  On August 2003, the Company duly
adopted and the Board approved the 2003 Israeli Share Option Plan, a copy of
which is attached as Exhibit A hereto, forming an integral part hereof (the
“ISOP”); and -

 

WHEREAS                                  Pursuant to the ISOP, the Company has
decided to grant Options to purchase Shares of the Company to the Optionee, and
the Optionee has agreed to such grant, subject to all the terms and conditions
as set forth in the ISOP and as provided herein;

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Preamble and Definitions

 

1.1                                 The preamble to this agreement constitutes
an integral part hereof.

 

--------------------------------------------------------------------------------


 

1.2                                 Unless otherwise defined herein, capitalized
terms used herein shall have the meaning ascribed to them in the ISOP.

 

2.                                      Grant of Options

 

2.1                                 The Company hereby grants the Optionee
Options in a number set forth in Section 1 of Exhibit B hereto (the “Options”),
each Option exercisable for one ordinary (common) share of par value of 0.01$
per share, taken from the total number of shares reserved for purposes of the
Option Plan in the Company’s authorized capital (the “Share”), to purchase
Shares at a price per Share set forth in Section 2 of such Exhibit B (the
“Purchase Price”), on the terms and subject to the conditions hereinafter
provided.

 

The Option Price will be paid in NIS in accordance with the representative rate
of exchange of the U.S. dollar, published by the Bank of Israel and known on the
date of giving the notice of exercise (as set forth in Section 6.1 hereinafter).

 

2.2                                 The Optionee is aware that the Company
intends to issue additional shares in the future to various entities and
individuals, as the Company in its sole discretion shall determine.

 

3.                                      Period of Option and Conditions of
Exercise

 

3.1                                 The terms of this Option Agreement shall
commence on the date hereof (the “Date of Grant”) and terminate at the
Expiration Date (as defined in Section 2.12 in the ISOP), or at the time at
which the Option expires pursuant to the terms of the ISOP or pursuant to this
Option Agreement.

 

3.2                                 Options may be exercised by the Optionee in
whole or at any time or in part from time to time, as determined by the Board,
and to the extent that the Options become vested and exercisable, prior to the
Expiration Date, and provided that, subject to the provisions of Section 10.5 of
the ISOP and to Exhibit B, the Optionee is an employee or providing services to
the Company or any of its Affiliates, at all times during the period beginning
with the granting of the Option and ending upon the date of exercise. It is
agreed that the provisions of Section 10.5  of the ISOP regarding immediate
expiry of unexercised options upon termination for cause will only be applicable
in case of termination pursuant to section 5 (c) (iii) of the Employment
Agreement.

 

3.3                                 The Options may be exercised only to
purchase whole Shares, and in no case may a fraction of a Share be purchased. If
any fractional Shares would be deliverable upon exercise, such fraction shall be
rounded up one-half or more, or otherwise rounded down, to the nearest whole
number.

 

--------------------------------------------------------------------------------


 

4.                                      Adjustments

 

Notwithstanding anything to the contrary in Section 9.5 of the ISOP and in
addition thereto, if in any such Change in Control as described in Section 9.5
of the ISOP, the Successor Company (or parent or subsidiary of the Successor
Company) does not agree to assume or substitute for the Options, the Vesting
Dates shall be accelerated so that any unvested Option shall be immediately
vested in full as of the date which is ten (10) days prior to the effective date
of the Change in Control, and the Committee shall notify the Optionee that the
unexercised Options are fully exercisable for a period of ten (10) days from the
date of such notice, and that any unexercised Options shall terminate upon the
expiration of such period.

 

If the successor Company (or parent or subsidiary of the Successor Company)
agrees to assume or substitute for the Options and Optionee’s employment with
the Successor Company is terminated by the Successor Company without “Cause”
within one year of the closing of such Change in Control, the Vesting Dates
shall be accelerated so that any unvested portion of the substituted Option
shall be immediately vested in full as of the date of such termination without
Cause.

 

5.                                      Vesting; Period of Exercise

 

Subject to the provisions of the ISOP, Options shall vest and become exercisable
according to the Vesting Dates set forth in Exhibit B hereto, provided that the
Optionee is an Employee of or providing services to the Company and/or its
Affiliates on the applicable Vesting Date.

 

All unexercised Options granted to the Optionee shall terminate and shall no
longer be exercisable on the Expiration Date, as described in Section 2.12 of
the ISOP.

 

6.                                      Exercise of Options

 

6.1                                 Options may be exercised in accordance with
the provisions of Section 10.1 of the ISOP.

 

6.2                                 In order for the Company to issue Shares
upon the exercise of any of the Options, the Optionee hereby agrees to sign any
and all documents required by any applicable law and/or by the Company’s
incorporation documents. The Optionee further agrees that in the event that the
Company and its counsel deem it necessary or advisable, in their sole
discretion, the issuance of Shares may be conditioned upon certain
representations, warranties, and acknowledgments by the Optionee.

 

6.3                                 Deleted.

 

6.4                                 The Company shall not be obligated to issue
any Shares upon the exercise of an Option if such issuance, in the opinion of
the Company, might constitute a violation by the Company of any provision of
law.

 

--------------------------------------------------------------------------------


 

6.5                                 Each Option shall be subject to the further
requirement that, if at any time the Board (or, following its appointment, the
Committee) shall determine in its discretion that the listing or qualification
of the shares of common stock subject to such Option under any securities
exchange requirement or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary as a condition of, or in
connection with, the granting of such Option or the issue of Shares thereunder,
such Option may not be exercised in whole or in part, unless such listing,
qualification, consent or approval shall have been affected or obtained free of
any conditions not acceptable to the Board.

 

7.                                      Restrictions on Transfer of Options and
Shares

 

7.1                                 The transfer of Options and the transfer of
Shares to be issued upon exercise of the Options shall be subject to the
limitations set forth in the ISOP and in the Company’s incorporation documents,
in any shareholders’ agreement to which the holders of ordinary shares of the
Company are bound or in or in any applicable law including securities law of any
jurisdiction.

 

7.2                                 With respect to any Approved 102 Option,
subject to the provisions of Section 102 and any rules or regulation or orders
or procedures promulgated thereunder, an Optionee shall not sell or release from
trust any Share received upon the exercise of an Approved 102 Option and/or any
share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Holding Period required
under Section 102 of the Ordinance. Notwithstanding the above, if any such sale
or release occurs during the Holding Period, the sanctions under Section 102 of
the Ordinance and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Optionee.

 

7.3                                 With respect to Unapproved 102 Option, if
the Optionee ceases to be employed by the Company or any Affiliate, the Optionee
shall extend to the Company and/or its Affiliate a security or guarantee for the
payment of tax due at the time of sale of Shares, all in accordance with the
provisions of Section 102 and the rules, regulation or orders promulgated
thereunder.

 

7.4                                 The Optionee acknowledges that in the event
Company’s shares shall be registered for trading in any public market, the
Optionee’s right to sell Shares may be subject to limitations (including a
lock-up period), as will be requested by the Company or its underwriters, and
the Optionee unconditionally agrees and accepts any such limitations.

 

The Optionee acknowledges that in order to enforce the above restriction, the
Company may impose stop-transfer instructions with respect to the exercised
Shares.

 

--------------------------------------------------------------------------------


 

7.5                                 The Optionee shall not dispose of any Shares
in transactions which violate, in the opinion of the Company, any applicable
laws, rules and regulations.

 

7.6                                 The Optionee agrees that the Company shall
have the authority to endorse upon the certificate or certificates representing
the Shares such legends referring to the foregoing restrictions, and any other
applicable restrictions as it may deem appropriate (which do not violate the
Optionee’s rights according to this Option Agreement).

 

7.7                                 No person who acquires Shares under the ISOP
may, during any period of time that such person is an affiliate of the Company
within the meaning of the rules and regulations of the Securities and Exchange
Commission under the U.S. Securities Act of 1933 as amended (the “Act”), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the Act, which is current and includes the shares
to be sold, or (ii) pursuant to an appropriate exemption from the registration
requirements of the Act, such as that set forth in Rule 144 promulgated under
the Act.

 

7.8                                 With respect to any person subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Reporting Person”), transactions under the
ISOP are intended to comply with all applicable conditions of Rule 16b-3 under
the Exchange Act.  To the extent any provision of the ISOP or any action by an
authority under the ISOP fails to so comply, such provision or action shall,
without further action by any person, be deemed to be automatically amended to
the extent necessary to effect compliance with Rule 16b-3, provided that if such
provision or action cannot be amended to effect such compliance, such provision
or action shall be deemed null and void, to the extent permitted by law and
deemed advisable by the appropriate authority.  Each Option to a Reporting
Person under the ISOP shall be deemed issued subject to the foregoing
qualification.

 

7.9                                 Notwithstanding Section 12.2 of the ISOP,
the Optionee shall not be subject to the limitation of the six (6) months and
one day of the date of exercise of such Option or issuance of such Shares, with
respect to Options granted under this Option Agreement.

 

8.                                      Taxes; Indemnification

 

8.1                                 Any tax consequences arising from the grant
or exercise of any Option, from the payment for Shares covered thereby or from
any other event or act (of the Company and/or its Affiliates, the Trustee or the
Optionee), hereunder, shall be borne solely by the Optionee. The Company and/or
its Affiliates and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Optionee hereby agrees to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any

 

--------------------------------------------------------------------------------


 

and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the necessity to withhold, or to
have withheld, any such tax from any payment made to the Optionee.

 

8.2                                 The Optionee will not be entitled to receive
from the Company and/or the Trustee any Shares allocated or issued upon the
exercise of Options prior to the full payments of the Optionee’s tax liabilities
arising from Options which were granted to him and/or Shares issued upon the
exercise of Options. For the avoidance of doubt, neither the Company nor the
Trustee shall be required to release any share certificate to the Optionee until
all payments required to be made by the Optionee have been fully satisfied.

 

8.3                                 The receipt of the Options and the
acquisition of the Shares to be issued upon the exercise of the Options may
result in tax consequences. THE OPTIONEE IS ADVISED TO CONSULT A TAX ADVISER
WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING OR EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

 

8.4                                 With respect to Approved 102 Options, the
Optionee hereby acknowledges that he is familiar with the provisions of
Section 102 and the regulations and rules promulgated thereunder, including
without limitations the type of Option granted hereunder and the tax
implications applicable to such grant. The Optionee accepts the provisions of
the trust agreement signed between the Company and the Trustee, attached as
Exhibit C hereto, and agrees to be bound by its terms.

 

9.                                      Miscellaneous

 

9.1                                 No Obligation to Exercise Options. The grant
and acceptance of these Options imposes no obligation on the Optionee to
exercise it.

 

9.2                                 Confidentiality.  The Optionee shall regard
the information in this Option Agreement and its exhibits attached hereto as
confidential information and the Optionee shall not reveal its contents to
anyone except when required by law or for the purpose of gaining legal or tax
advice.

 

9.3                                 Continuation of Employment or Service. 
Neither the ISOP nor this Option Agreement shall impose any obligation on the
Company or an Affiliate to continue the Optionee’s employment or service and
nothing in the ISOP or in this Option Agreement shall confer upon the Optionee
any right to continue in the employ or service of the Company and/or an
Affiliate or restrict the right of the Company or an Affiliate to terminate such
employment or service at any time.

 

9.4                                 Entire Agreement. Subject to the provisions
of the ISOP, to which this Option Agreement is subject, this Option Agreement,
together with the exhibits

 

--------------------------------------------------------------------------------


 

hereto, constitute the entire agreement between the Optionee and the Company
with respect to Options granted hereunder, and supersedes all prior agreements,
understandings and arrangements, oral or written, between the Optionee and the
Company with respect to the subject matter hereof.

 

9.5                                 Failure to Enforce - Not a Waiver. The
failure of any party to enforce at any time any provisions of this Option
Agreement or the ISOP shall in no way be construed to be a waiver of such
provision or of any other provision hereof.

 

9.6                                 Provisions of the ISOP. The Options provided
for herein are granted pursuant to the ISOP and said Options and this Option
Agreement are in all respects governed by the ISOP and subject to all of the
terms and provisions of the ISOP.

 

Any interpretation of this Option Agreement will be made in accordance with the
ISOP but in the event there is any contradiction between the provisions of this
Option Agreement and the ISOP, the provisions of the Option Agreement will
prevail.

 

9.7                                 Binding Effect. The ISOP and this Option
Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereof.

 

9.8                                 Notices. All notices or other communications
given or made hereunder shall be in writing and shall be delivered or mailed by
registered mail or delivered by email or facsimile with written confirmation of
receipt to the Optionee and/or to the Company at the addresses shown on the
letterhead above, or at such other place as the Company may designate by written
notice to the Optionee. The Optionee is responsible for notifying the Company in
writing of any change in the Optionee’s address, and the Company shall be deemed
to have complied with any obligation to provide the Optionee with notice by
sending such notice to the address indicated below.

 

 

Company’s Signature:

 

Ness Technologies Inc.

 

By :

 

 

 

 

 

Name:

Hadas Halbreich

Ilan Rotem

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

I, the undersigned, hereby acknowledge receipt of a copy of the ISOP and accept
the Options subject to all of the terms and provisions thereof. I have reviewed
the ISOP and this Option Agreement in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement, and fully
understand all provisions of this Option Agreement. I agree to notify the
Company upon any change in the residence address indicated above.

 

 

 

 

 

 

DATE

OPTIONEE’S SIGNATURE

 

 

Attachments:

 

Exhibit A:

 

Ness Technologies Inc. 2003 Israeli Share Option Plan

 

 

 

 

 

 

 

Exhibit B:

 

Terms of the Option

 

 

 

 

 

 

 

Exhibit C:

 

Trust Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TERMS OF THE OPTION

 

Name of the Optionee:

Ytzhak Edelman

 

 

DATE OF GRANT:

JUNE, 2005

 

 

Designation:

•

x Approved 102 Option:

 

•

Capital Gain Option (CGO)

 

1.

Number of Options granted:

125,000

 

 

 

2.

Purchase Price:

The lower of 11.82$ per share or the share market price at the Date of Grant
(start date of employment)

 

 

 

3.

Vesting Dates:

As follows:

 

Number of Options

 

Vesting Date

41,667

 

One year as of the Date of Grant

 

 

 

41,667

 

Two years as of the Date of Grant

 

 

 

41,666

 

Three years as of the Date of Grant

 

4.

Expiration Date:

31.12.2010

 

 

 

 

 

 

 

 

Optionee

Printed Name

Ness Technologies Inc.

 

--------------------------------------------------------------------------------